Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Group I, Species B in the reply filed on 4/14/22 is acknowledged.
Claims 3 and 14-20 are withdrawn without traverse. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, and 4-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, the limitation “at least a second one of the plurality of layers is cured to a second dose” is unclear and should be replaced with “at least a second one of the plurality of layers is cured [[to]] with a second dose.”
As to claim 8, the limitation “pattern of platforms” is not clear.  Claim 1 recites a platform for a different purpose (build platform).  Additionally, requiring platforms on the lower surface is inconsistent with the claim 1 limitation requiring the lower to be substantially planar.  
As to claim 10, the limitation “the plurality platforms” lacks antecedent basis. 
Claim 12 recites “a pattern comprising.”  It is not clear if this refers to the same or different pattern previously recited. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 8-13 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Manners et al (US 5965079).
The preamble of claim 1 is intended use, and the claim does not require an oral device. 
As to claim 1, Manners discloses a method capable of manufacturing an oral device, comprising: directly fabricating a plurality of layers of resin to form a body comprising a lower substantially planar surface (flat-facing down feature, col 16, l 10-34, also at least col 18, l 1-35, figs 14b, 16a-16c) and an upper surface (col 14, l 14-28) and wherein the lower, planar surface is fabricated directly to a build platform (example 1) and wherein at least a first one of the plurality of layers is cured with a first dose to a first strength and a at least a second one of the plurality of layers is cured to a second dose to a second strength to inhibit warpage of the body (col 4, l 25 – col 5, line 60; col 13, line 37-40; col 15, line 5-68, associated figures).
As to claims 8-10, the lower surface has a pattern of platforms, wherein the pattern comprises one or more of a checkerboard pattern, a tile pattern, or a stripe pattern, and wherein the platforms to have an area between twenty-five percent and seventy-five percent of an area bounded by a perimeter of the plurality platforms (fig 18a-18b). 
As to claim 11, Manners discloses directly fabricating the platforms to have a taper that widens from a face of a platform towards the upper surface (fig 9a-9b).
As to claims 12-13, Manners discloses the lower surface having a checkerboard pattern, a tile pattern, or a stripe pattern comprising areas of resin having a high amount of polymer cross-linking and areas of resin having a lower amount of polymer cross-linking (col 35, l 24- col 36, l 61, figs 17a-19c, 24). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Manners.
As to claims 4-6, Manners discloses comprising directly fabricating a first layer at the planar surface and a second layer at the upper surface (example 1), but stops short of disclosing the first layer at the planar surface and the second layer at the upper surface with a greater amount of polymer cross-linking than an amount of polymer cross-linking of an inner plurality of layers between the first layer and the second layer.  
However, Manners discloses that the amount of cross-linking (cure) in each layer in a design choice that can be varied, as it effects curl reduction and strength (col 41, l 50 – col 42, line 9).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to fabricate the first layer at the planar surface and the second layer at the upper surface with a greater amount of polymer cross-linking than an amount of polymer cross-linking of an inner plurality of layers between the first layer and the second layer as one would have achieved such by performing routine experimentation.  
As to claims 5-6, one of ordinary skill would have achieved the same cross-linking in the first and second layers, and the same cross-linking among the inner layers by performing routine experimentation to achieve the optimal results.  
As to claim 7, changes in dimensions are obvious absent criticality presented by the applicant. MPEP 2144.04. 

Claim(s) 2 is rejected under 35 U.S.C. 103 as being unpatentable over Manners in view of Watanabe et al. (US 20170113411).
Manners discloses the device further comprises at least one attachment (portion of 800 directly below 818 and right of 810 in fig 24) and at least one support 818/814 coupling the attachment to the body, wherein the method further comprising directly fabricating a plurality of support layers to form the support and a plurality of attachment layers to form the attachment (fig 24).  Manners does not disclose that the device is an oral device.  However, it is well to manufacture oral devices via 3D printing, as taught by Watanabe (para 120).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify Manners such that the device produced is an oral device as taught by Watanabe as such is a well-known device produced by 3D printing, and enables the device to be used in the dental field.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T SCHATZ whose telephone number is (571)272-6038. The examiner can normally be reached Monday through Friday, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER T SCHATZ/Primary Examiner, Art Unit 1748